Name: Commission Implementing Regulation (EU) 2015/943 of 18 June 2015 on emergency measures suspending imports of dried beans from Nigeria and amending Annex I to Regulation (EC) No 669/2009 (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: health;  means of agricultural production;  trade;  Africa;  trade policy;  foodstuff;  international trade;  plant product
 Date Published: nan

 19.6.2015 EN Official Journal of the European Union L 154/8 COMMISSION IMPLEMENTING REGULATION (EU) 2015/943 of 18 June 2015 on emergency measures suspending imports of dried beans from Nigeria and amending Annex I to Regulation (EC) No 669/2009 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 15(5) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food in general, and food safety in particular, at Union and national level. It provides for emergency measures to be taken by the Commission, where there is evidence that food imported from a third country is likely to constitute a serious risk to human health. (2) Commission Regulation (EC) No 669/2009 (3) provides for an increased level of official controls on imports of certain feed and food of non-animal origin listed in Annex I to that Regulation. Concerning dried beans from Nigeria such an increased level is provided for since 1 July 2013, as regards the presence of pesticide residues. (3) The results of the official controls carried out by the Member States in the framework of Regulation (EC) No 669/2009 on dried beans from Nigeria show a continuous high frequency of non-compliance with food law requirements as regards pesticide residues. No improvement of the situation could be observed after more than one year of increased frequency of controls at Union borders. (4) Since January 2013, more than 50 notifications have been issued to the Rapid Alert System for Food and Feed in relation to dried beans originating from Nigeria, nearly all of them reporting the presence of the unauthorised active substance dichlorvos at levels largely exceeding the acute reference dose tentatively established by the European Food Safety Authority. (5) These results provide evidence that the import of this food presents a serious risk for human health and that such risk cannot be contained satisfactorily by means of measures taken by the Member States concerned. It is therefore appropriate to suspend the import into the Union of dried beans from Nigeria, until the Nigerian authorities can provide substantial guarantees that they have put in place an adequate official control system to ensure that the products concerned comply with the relevant food law requirements. (6) As a consequence of that suspension, no increased level of official controls on the import of dried beans originating from Nigeria should be required. It is therefore necessary to amend Regulation (EC) No 669/2009 accordingly. (7) In order to allow the time necessary for Nigeria to provide feedback and to consider the appropriate risk management measures, the suspension of imports of dried beans should apply until 30 June 2016. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply to all dried beans originating from Nigeria declared under CN code 0713 39 00. Article 2 The importation into the Union of the foodstuffs referred to in Article 1 is prohibited. Article 3 All expenditure incurred in the application of this Regulation shall be charged to the consignee or his agent. Article 4 In Annex I to Regulation (EC) No 669/2009, the following entry is deleted: Dried beans (Food) 0713 39 00 Nigeria (NG) Pesticide residues (2) 50 Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 30 June 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 165, 30.4.2004, p. 1. (3) Commission Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11).